Citation Nr: 1011437	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  08-32 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
cardiac arrhythmias (claimed as a heart condition).  

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of myocardial infarction.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1955 to 
January 1957.  He also served in the Army Reserve and the 
South Carolina Army National Guard from February 1974 to May 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In May 2009, a Travel Board hearing was held before the 
undersigned Veterans Law Judge.  The transcript of that 
hearing is of record.  


REMAND

In a decision dated in March 2004, the Board denied service 
connection for a heart condition and heart attack based on 
the lack of a diagnosis or treatment for a heart attack 
during service and the lack of evidence indicating the 
Veteran developed a heart condition as a result of his 
military service.  The Veteran subsequently filed a motion 
for reconsideration, which was denied in July 2007 and there 
is no indication that it was appealed to the United States 
Court of Appeals for Veterans Claims (the Court)).  The 
decision of the Board is final.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.1100.  Even so, applicable law provides that a 
claim which is the subject of a prior final decision may be 
reopened upon presentation of new and material evidence.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The fact that the RO 
determined that new and material evidence was presented, and 
reopened the claim on that basis, is not binding on the 
Board's determination of the question of whether new and 
material evidence has been submitted.  The Board must address 
the issue initially itself.  Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996). For the reasons that follow the Board 
finds that additional development is warranted.

In April 2007 the Veteran requested his previously denied 
claims for service connection for a heart condition and 
residuals of myocardial infarction be reopened.  In July 
2007, the RO determined that new and material evidence had 
not been presented to reopen the claim.  The Veteran has 
appealed.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  A review of the record 
indicates that the Veteran reported VA treatment for 
congestive heart failure dating from September 1981 to the 
present.  The most recent VA medical records obtained date 
back to February 2000, although one record was dated in 1988.  
Additionally, the VA medical records dating from September 5, 
2008 to the present, including a medical appointment 
scheduled for May 14, 2009, were to be obtained after the 
Board hearing.  Those records are not contained in the claims 
file and there is no indication in the claims file that those 
records were requested.  Accordingly, the RO should request 
all VA medical records from the Columbia VA Medical Center 
dating from September 1981 to February 2000, and from 
September 5, 2008, to the present.

A notice dated in March 2008 revealed that the Veteran's 
Social Security Administration (SSA) records could not 
obtained.  There is no indication that the Veteran was 
notified of the inability to obtain SSA records.  See 
38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action: 

1.  Request medical records from the 
Greenville and any other appropriate 
VAMC dating from September 1981 to 
February 2000, and from September 5, 
2008 to the present, to include the 
May 14, 2009 medical appointment.  

2.  Inform the Veteran of the 
inability to obtain SSA records 
pursuant to 38 C.F.R. § 3.159(e).

3.  After completing the above 
actions, and any other development 
as may be indicated by any response 
received as a consequence of the 
actions taken in the paragraphs 
above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of 
the case (SSOC) must be provided to 
the Veteran and his representative. 
After the Veteran has had an 
adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

